Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 24, 2021, claims 1,2, 4, 12-13 and 18 has been amended, claims 3, 5, 8-11, 14-17, and 19 has been cancelled, claims 1-2, 4, 6-7, 12-13, 18 and 20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7  paragraph 3-  page 10 (all), filed March 24, 2021, with respect to claims 1 and 12  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1 and 12 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of 3GPP (3GPP TR 24.890v15.1.0, Technical Specification Group Core Network and Terminals; 5G System-Phase 1; CT WG1 Aspects) – see IDS submitted, 2/19/2021.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2020/0037386) and further in view of 3GPP (3GPP TR 24.890v15.1.0, Technical Specification Group Core Network and Terminals; 5G System-Phase 1; CT WG1 Aspects).

As per claim 1, Park disclose A method, comprising: 
performing, by a processor (see Fig. 19, Fig.25, Processor 252) of an apparatus (see Fig. 19, Fig.25, UE 2520), a protocol data unit (PDU)-related procedure with a wireless network (see para. 0661, 0669, a UE forward a (5G) SM message generated by the SM layer (within the UE) to the MM layer that is the lower layer. In this instance, a NAS timer at the SM layer of the UE  start according to a SM procedure to which the corresponding message is sent); 
detecting, by the processor, whether there is an error in the PDU-related procedure (see Fig. 19, Fig.25,  see para. 0661, 0669, when PDU session establishment procedures for PDU sessions #1 and #2 are simultaneously performed in parallel/independently, a timer (e.g., T35xx) may be assigned/segmented/initiated for each session or for another unit defined separately. The timer is defined/configured as a message response waiting time in the corresponding NAS procedure. If a timer expires due to no response within the waiting time, the UE can retransmit the corresponding message by a predetermined number of times, detecting, whether there is an error in the PDU-related procedure based on a number of times the time fails); and 
handling, by the processor, the error responsive to detecting the error in the PDU-related procedure (see para. 0661, 0669, when the retransmission of the message by the predetermined number of times fails, the UE may regard the corresponding procedure as a failure {an error} and perform a subsequent operation (e.g., stopping/handling/ stop a PDU session establishment/change procedure / PDU session establishment/change procedure) according to the cause value/code. The UE (particularly, the MM NAS layer of the UE) can take action (e.g., stop the PDU session establishment/change procedure) according to a case of indicating that the cause is related to the AMF, see also para. 0671, 0675, when a failure/error/reject cause is permanent, the SM layer of the UE performs a release procedure for a session). 

Park however does not explicitly disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: 
checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or 


3GPP however disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template (see section 6.7.5, When on receipt of a message,- an "imperative message part" error; or - a "missing mandatory IE" error
is diagnosed or when a message containing: - a syntactically incorrect mandatory IE; the UE shall return a status (5GMM STATUS or 5GSM STATUS depending on the EPD) with cause #96 "invalid mandatory
information").


As per claim 12, claim 12 is rejected the same way as claim 1. Park also disclose An apparatus (see Fig. 19, Fig.20, UE 2520), comprising: a transceiver (see Fig. 19, Fig.25, Communication Module 2523 / a transceiver, see para. 0740) configured to wirelessly communicate with a wireless network; and a processor (see Fig. 19, Fig.20, Processor 2521, see para. 0740). 

Claims 2-4, 6-7, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2020/0037386), in view of 3GPP (3GPP TR 24.890v15.1.0, Technical Specification Group Core Network and Terminals; 5G System-Phase 1; CT WG1 Aspects), and further in view of Gupta et al. (US Pub. No.: 2019/0159157).

As per claim 2, the combination of Park and 3GPP disclose the method of claim 1.
Park further disclose wherein the detecting whether there is an error in the PDU-related procedure comprises: receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network; and determining whether at least one of the parameters is invalid or missing (see para. 0669-0673, the UE (particularly, the MM NAS layer of the UE) can check the cause value/code included in the (MM) reject message received from the AMF and take action, and the rejection information/indication is defined in the form of an inter-layer indication, i.e., is not defined in a separate message type, and 5GSM (sub)layer may be used in the same sense, and a MM (sub)layer, and messages (e.g., MM message) that are transmitted and received between the UE and the AMF may be commonly referred to `UL/DL NAS message, see also TS 24.301 of the 3GPP specification, the mandatory IE for an EPS bearer is defined, for example, in Table 8.3.3.1 and Table 8.3.6.1., per applicant admitted prior art, instant specification paragraph 0019), and
3GPP disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network (see section 8.5.1.2.2, The AMF shall include both the nonceAMF and the nonceUE when creating a mapped 5GS security context during intersystem change from S1 mode to N1 mode in
The AMF may initiate a SECURITY MODE COMMAND in order to change the 5GS security algorithms for a current 5GS security context already in use. The AMF re-derives the 5GS NAS keys from KAMF with the new 5GS algorithm identities as input and provides the new 5GS algorithm identities within the SECURITY MODE COMMAND message. The AMF shall set the security header type of the message to "integrity protected with new 5GS security context").

Although Park disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network;

The combination of Park and 3GPP however does not explicitly disclose the 5GSM message comprising parameters for an inter-system change;

Gupta however disclose receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network the 5GSM message comprising parameters for an inter-system change (see para. 0129, 0135, 0136, Upon successful completion of the mobility registration update procedure, the EPS bearer contexts exist. If the UE did not have any default EPS bearer contexts in the BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING state before the intersytem change, then upon successful completion of the attach procedure the UE may switch to single-registration mode and stop timer Tsr. However, if the UE had at least one default EPS bearer context in state BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING before the intersytem change, then the UE may perform PDU session re-establishment for the PDU sessions. Upon receiving an indication from the 5GSM that all PDU sessions have been handled, the UE may switch back from SR* mode to single-registration mode and stop timer Tsr. Also, At an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, if this is the first mobility registration update procedure after an EPS attach, then before initiating the mobility registration update procedure the UE may map each default EPS bearer context as indicated above).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a 5.sup.th Generation System session management (5GSM) message from the wireless network the 5GSM message comprising parameters for an inter-system change, as taught by Gupta, in the system of Park and 3GPP, so as to reduce registration issues that occur when the UE is capable of registering both with a 4G/LTE network and a next generation/5G network, see Gupta, paragraphs 21-22.
As per claim 4, the combination of Park and 3GPP disclose the method of claim 1.

The combination of Park and 3GPP however does not explicitly disclose wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure further comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer.

Gupta however disclose wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer (see para. 0112, 0124, 0128-0129, 0136, during an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, the UE may map each default EPS bearer context in the BEARER CONTEXT ACTIVE or BEARER CONTEXT MODIFY PENDING state to a PDU session context in the PDU SESSION ACTIVE state. If the network indicates in the REGISTRATION ACCEPT message that "dual-registration mode is supported", then the network does not support the N26 interface and the UE may from this point onwards handle the EPS bearer contexts and PDU session contexts as specified in relation to the N26 interface not being supported. During an intersystem change from N1 mode to S1 mode in EMM-IDLE mode, the UE may map each PDU session context in the PDU SESSION ACTIVE or PDU SESSION MODIFICATION PENDING state to a default EPS bearer context in the BEARER CONTEXT ACTIVE state. The UE may map any other PDU session context to a default EPS bearer context in the BEARER CONTEXT INACTIVE state). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the PDU-related procedure comprises a PDU session modification procedure, and wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether an operation code indicates creating a new Evolved Packet System (EPS) bearer or modifying an existing EPS bearer, as taught by Gupta, in the system of Park and 3GPP, so as to reduce registration issues that occur when the UE is capable of registering both with a 4G/LTE network and a next generation/5G network, see Gupta, paragraphs 21-22.

As per claim 6, the combination of Park, 3GPP and Gupta disclose the method of claim 4.
3GPP further disclose wherein handling of an error comprises: transmitting a PDU SESSION MODIFICATION COMPLETE message to the wireless network for an ongoing PDU session modification 
As per claim 7, the combination of Park, 3GPP and Gupta disclose the method of claim 6.

Park further disclose wherein the initiating of the new PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see para. 0371, 0385, a PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request) / a PDU SESSION MODIFICATION REQUEST) and;
3GPP further disclose  wherein the initiating of the new PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see section 9.5.3.4.1, The UE take different actions depending on the timer value received for timer T35ab in the Back-off timer value:  The timer T35cd remains deactivated upon a PLMN change or inter-system change; and 3) if the timer value indicates zero, the UE shall stop timer T35cd associated with the 

As per claim 13, claim 13 is rejected the same way as claim 2.As per claim 18, claim 18 is rejected the same way as claim 4.As per claim 20, the combination of Park and Gupta disclose the method of claim 18.
Park further disclose wherein the initiating of the PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see para. 0371, 0385, a PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request) / a PDU SESSION MODIFICATION REQUEST), and 
3GPP  further disclose wherein the initiating of the PDU session modification procedure comprises transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number indicating invalid mapped EPS bearer identity (see section 9.5.3.4.1, The UE:- shall not send another PDU SESSION ESTABLISHMENT REQUEST, or PDU SESSION MODIFICATION REQUEST for the same DNN until the UE is switched off or the USIM is removed, or the UE receives an PDU SESSION MODIFICATION REQUEST message for the same DNN from the network LEASE COMMAND message including 5GSM cause #39 "reactivation requested" for the same DNN from the network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dao (US Pub. No.:2018/0198867, IDS 2/19/2021) – see para. 0414, 0575-0577, “The N2 SM PDU Session Release request is to release the (R)AN resources associated with the PDU session (N2 Resource Release request (PDU Session ID)). The N11 PDU Session Release notification includes PDU Session ID for the AMF to delete PDU session context”.
Park (US Pub. No.:2019/0124181) – see para. 0362, “The first message may be configured to request a modification of one or more PDU sessions (QoS flows, bearers) for the wireless device. This configuration may occur if the first message is a PDU session (e.g., QoS flow and/or bearer) modify request message. Based on receiving the first message, the first base station may modify one or more PDU sessions (e.g., QoS flows and/or bearers) for the wireless device (e.g., configure PDU session configuration, QoS flow configuration, bearer configuration associated with PDU sessions and/or QoS flows), and/or may transmit a PDU session (e.g., QoS flow and/or bearer) modify response message to the core network entity. The PDU session (e.g., QoS flow and/or bearer) modify response message may comprise one or more PDU session identifiers (e.g., QoS flow identifiers and/or bearer identifiers) of one or more PDU sessions (e.g., QoS flows and/or bearers) allowed for modification by the first base station, a failed list of PDU sessions (e.g., QoS flows and/or bearers) not modified by the first base station, etc. The PDU session (e.g., QoS flow and/or bearer) modify request message may be a part of a service request procedure, a PDU session (e.g., QoS flow and/or bearer) establishment procedure, and/or a PDU session (e.g., QoS flow and/or bearer) modification procedure for the wireless device”.
Kim (US Pub. No.:2019/0261449) - see para. 0170-0172, Tables 2 and 3, the UE use a PDU Session Modification Complete or PDU Session Modification Command Reject as the response message, and when the PDU Session Modification Complete message is used, a new information element (IE) may be added to include a cause. In detail, the PDU session 
3GPP TS 24.501 – see section 6.4.1.3, “In case 2, if the existing mapped EPS bearer context is associated with the PDU session that is being established, the UE shall not diagnose an error, further process the create request and, if it was process successfully, delete the old EPS bearer context. Otherwise, the UE shall initiate a PDU session modification procedure by sending a PDU SESSION MODIFICATION REQUEST text with 5GSM cause #85 "Invalid mapped EPS bearer identity".
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469